Citation Nr: 1046578	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-17 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The Veteran served on periods of unverified active duty and 
active duty for training in the United States Army National Guard 
from December 1957 to July 1962.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2008 decision rendered by the St. Louis, 
Missouri Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Court has held "that a remand by this Court or the Board 
confers on the veteran or other claimant, as a matter of law, a 
right to compliance with the remand orders."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  As such, compliance with the terms 
of a remand is necessary prior to further appellate review, and 
if not, "the Board itself errs in failing to ensure 
compliance."  Id.  

In the August 2010 Remand directive, the RO/AMC was directed to 
advise the Veteran of alternate sources of evidence to help him 
substantiate his claims.  This was of particular significance 
because the Veteran's service treatment records were missing, 
through no fault of his own.  When a veteran's records are lost 
or destroyed, VA has a heightened duty to assist, which includes 
searching for alternate records.  See Washington v. Nicholson, 19 
Vet. App. 362, 369-71 (2005).  Unfortunately, that same month, 
rather than provide the Veteran with a list of alternate sources 
of evidence, the AMC provided him with a National Archives and 
Records Administration form that is used when reconstructing 
medical records.  While this effort undertaken by the RO/AMC is 
useful, it is not in substantial compliance with the terms of the 
prior Remand directive.  

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the service 
treatment records are missing.  A non-exhaustive list of 
documents that may be substituted for service treatment records 
in this case includes: statements from service medical personnel, 
"buddy" certificates or affidavits, employment physical 
examinations, medical evidence from hospitals, clinics, and 
private physicians where a Veteran may have sought treatment, 
especially soon after service discharge, letters written during 
service, photographs taken during service, pharmacy prescription 
records, and insurance examinations.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Send a notice to the Veteran which 
informs him that his service treatment 
records are not available and advises him of 
the alternate types of evidence that may be 
submitted in support of his claims.  See VA 
Adjudication Procedure Manual, Manual M21-
1MR, Part III, iii.2.E.27.

2.  Thereafter, after allowing a reasonable 
period to respond, and if additional evidence 
or argument is received, readjudicate the 
claims on the basis of all of the evidence of 
record.  If either of the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  
Thereafter, the case should be returned to 
the Board if otherwise in order.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



